Citation Nr: 1205696	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-19 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for a low back disability as new and material evidence had not been received.

In October 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

The Veteran testified before the undersigned at an April 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has also been associated with his claims folder.

The Veteran's claim for service connection for a low back disability was originally denied in a December 1976 rating decision as there was no evidence of a current low back disability.  The Veteran submitted new and material evidence within a year of the December 1976 decision consisting of lay statements which reflected that he experienced low back pain.  The claim was readjudicated and again denied in an unappealed July 1990 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).   

New and material evidence would ordinarily be required to reopen the Veteran's claim for service connection for a low back disability under such circumstances. 38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the prior decision without the need for new and material evidence.  38 C.F.R. § 3.156(c)(1) (2011).

As a relevant service personnel record reflecting service at the location at which the Veteran has reported that he sustained a back injury has been added to the record since the December 1976 decision, the Board need not consider whether new and material evidence has been submitted to reopen the current claim for service connection for a low back disability and a new decision on the merits is required.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In an April 2011 statement (VA Form 21-526b), the Veteran's representative raised the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Furthermore, as the Board is granting the claim for service connection for a low back disability, the issue of entitlement to a TDIU has been raised by the record.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran injured his back in service and there is post-service continuity of symptomatology demonstrating a nexus between the current low back disability and the in-service injury.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection for a low back disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A January 2010 VA examination report reveals that the Veteran has been diagnosed as having degenerative arthritis of the lumbar spine.  Thus, a current low back disability has been demonstrated.

There is also evidence of an in-service low back injury and of a continuity of symptomatology linking that injury to the current lumbar spine arthritis.

The Veteran has reported on several occasions, including during the April 2011 hearing, that he injured his back in 1959 while stationed at Chanute Air Force Base.  At that time, his back "popped" while he was sitting on a barstool in ground power school and he began to wear a back support device.

Service treatment and personnel records confirm that the Veteran was treated for recurrent lumbar strain in March 1959 while stationed at Chanute Air Force Base.  He reported on a February 1960 report of medical history for purposes of separation from service that he had worn a brace or back support.

Statements dated in August 1977 and February 1994 (VA Form 21-4138) and medical records dated from January 1988 to April 2008 indicate that the Veteran and his wife reported that the Veteran experienced chronic low back problems, such as pain, for which he continued to wear a back support device, was treated by a chiropractor, and took medication.  Such symptoms sometimes occurred on a daily basis and had persisted ever since service.

In a February 1994 letter, Leslie Lawyer Bedell, D.C. reported that the Veteran had been occasionally treated at her office between September 1988 and August 1990.  Such treatment was to alleviate symtomatology caused by musculoskeletal trauma that he had incurred while trying to do physical labor with one arm due to the fact that his left upper extremity had been amputated because of a post-service injury.  He experienced lumbar spine strains when he physically overexerted himself because he engaged in heavy lifting without proper muscular and spinal balance.

Examinations revealed tenderness to the lower lumbosacral spine, a bony pertusion to the L5 area, minimal muscle spasms, and increased low back pain in response to straight leg raise testing.  X-rays revealed some osteophytosis at L2-3, possible disk calcification at L4-5, hypertrophic degenerative changes at L2-3 anteriorly, degenerative changes of the articular facets at L5-S1 bilaterally, and straightening of the normal lumbar lorditoc curve.  Low back symptoms were treated with medication.  Diagnoses of low back pain were provided.

During the October 2009 DRO hearing the Veteran reported that although he had experienced low back symptoms ever since his in-service injury, he had not sought further treatment in service or in the years immediately following, because his back brace had sufficiently controlled the symptomatology.  He was also initially unaware of the ability to file a disability claim with VA, but eventually submitted a claim when he was no longer able to properly wear his back brace.

At a January 2010 VA examination the Veteran reported that he continued to experience low back pain, which had persisted ever since service.  

Examination revealed tenderness associated with low back range of motion and decreased ranges of motion.  X-rays reflected underlying degenerative disc and facet disease in the lumbosacral spine.  The Veteran was diagnosed as having degenerative arthritis of the lumbar spine.

In February 2010, a VA physician reviewed the Veteran's claims file and provided an opinion as to the etiology of his current low back disability.  The physician opined that the Veteran's current chronic low back impairment was most likely caused by or a result of his post-service musculoskeletal injury from an electrical burn and was not likely ("less likely as not") a continuation and progression of the recurrent lumbar strain incurred in service.  

The physician reasoned that there were no post-service medical records pertaining to treatment of the musculoskeletal system until 1973, when the Veteran sustained an electrical burn to his body that resulted in the loss of his toes and left arm.  Since there were no post-service clinical records until 1973, it was not known whether the Veteran continued to experience symptoms relating to his lumbar strain following service.  The examiner noted that X-ray findings reflected that the Veteran had had degenerative changes of the lumbar spine since 1994 and that Dr. Bedell had suggested in her February 1994 letter that the Veteran experienced sprains of the lumbar spine because of a lack of proper muscular and spinal balance due to the loss of his limb from a burn injury.

The physician commented that the medical evidence showed complaints of chronic low back pain since 2003, but that there was insufficient evidence to show that his current low back disability was due to a progression of the recurrent lumbar strain sustained in service.  Rather, the medical evidence suggested that the low back disability most likely arose as a result of improper muscular and spinal balance due to his post-service burn injury.

During the April 2011 hearing, the Veteran reported that although his low back symptoms were aggravated by his post-service impairments caused by the burn injury in 1973, he nonetheless experienced low back problems (including pain and leg numbness) ever since the in-service injury.

The February 2010 opinion is inadequate because it was, at least in part, based on an inaccurate history.  Although the physician reasoned that the Veteran first reported chronic low back pain in 2003, he and his wife reported chronic back pain as early as August 1977.  Also, a January 1988 examination report from the State of Washington Department of Social and Health Services reflects that he reported low back pain, that examination revealed moderate tenderness in the low back and minimal muscle spasms, and that he was diagnosed as having chronic back pain.  As the physician's opinion it is of no probative value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Furthermore, the physician apparently discounted without explanation the Veteran's reports of low back symptomatology ever since service, did not consider these reports in formulating her opinion, and partly based her opinion on a lack of medical evidence of treatment for back problems in the years immediately following service.

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

In sum, the evidence establishes a current low back disability, an in-service back injury.  The Veteran has reported of low back problems ever since service.  The Veteran is competent to report symptoms of a low back disability (such as pain) as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337. 

Although there is no clinical evidence of treatment for a low back disability for many years after service, there is no requirement that a Veteran's competent reports be buttressed by supporting medical evidence.  See Davidson.  The Veteran's report that his post-service symptoms were initially controlled by a back brace, is consistent with his report at separation from service that he had a back brace.  Although the VA examiner found that the chiropractor's 1994 letter attributed the back disability to the post service injury; this letter reflected no consideration of the in-service injury or comment on the presence or absence of symptoms prior to the 1973 injury.  There is no other affirmative evidence to explicitly contradict the reports and they are otherwise generally consistent with the evidence of record.  Thus, the Board finds that his reports of a continuity of low back symptomatology since service are credible.  His reports serve to establish a link between the current back disability and the in-service injury.

As an in-service back injury, a current low back disability, and a continuity of symptomatology have been demonstrated, the criteria for service connection for the currently diagnosed low back disability have been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a low back disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


